Citation Nr: 0934747	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  03-27 234  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from April 1951 to July 1953.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating determination from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Juan, Puerto Rico.  

In August 2004, the Board remanded this matter for further 
development.  In an April 2006 decision, the Board denied 
service connection for PTSD and entitlement to an initial 
evaluation in excess of 30 percent for left eye amblyopia and 
ex-anopia with no light perception.  In October 2006, the 
Board denied the Veteran's Motion for Reconsideration.

The Veteran appealed the Board's April 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2008, the parties filed a Motion for Joint 
Remand, which included a stipulation that the Veteran no 
longer wished to pursue the issue of an initial evaluation in 
excess of 30 percent for left eye amblyopia and ex-anopia 
with no light perception.  Later that month, the Court 
entered an order remanding the issue of service connection 
for PTSD for compliance with instructions in the joint remand 
and dismissing the issue of an initial evaluation in excess 
of 30 percent for left eye amblyopia and ex-anopia with no 
light perception.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

In the February 2008 Joint Motion for Remand, it was noted 
that the Veteran, in a December 2002 statement, had 
identified the existence of Social Security Administration 
(SSA) records and indicated that he was receiving these 
benefits as a result of his PTSD.  It was noted that these 
records appeared to be "potentially relevant" to the 
Veteran's claim of service connection for PTSD.  It was also 
stated that no attempt had been made to obtain the SSA 
records.  The Board notes that VA has an obligation to obtain 
copies of all Social Security decisions and the records 
underlying those decisions.  Tetro v. Gober, 14 Vet. App. 
100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 
372 (1992). 

The Veteran should also be given the notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), specifically 
with regard to disability ratings and effective dates.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information following the current 
procedures prescribed in 38 C.F.R. § 3.159 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran a letter that 
meets the requirements of Dingess, supra, 
with regard to a disability rating and an 
effective date.

2.  Contact SSA and obtain copies of all 
decisions pertinent to the Veteran's 
claim for SSA benefits, as well as the 
medical records relied on concerning that 
claim.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a SSOC 
and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

